Hamilton App. No. C-930222. On April 9, 1997, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. It appearing to the court that this court declined jurisdiction and dismissed the appeal in case No. 99-632, appellant’s post-conviction appeal, on June 2,1999,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on April 9,1997, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correction Facility or, in his absence, by the Deputy Warden on *1410Monday, the 20th day of September 1999, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.